MEMORANDUM **
Beverly Hollis-Arrington appeals pro se from the district court’s judgment dismissing with prejudice her civil rights action against four agents of the Internal Revenue Service, two unknown agents of the Federal Bureau of Investigation, and two banks. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, see Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1135 (9th Cir.2001) (en banc), and we affirm.
Hollis-Arrington contends that Judge Phillips did not have the authority to render final judgment because she was a magistrate judge when judgment was entered and none of the parties consented to her jurisdiction under 28 U.S.C. § 636(e)(1). This contention lacks merit.
District Judge Pregerson assigned this case to Magistrate Judge Phillips for determination of defendants’ motion to dismiss. On December 27, 1999, after the matter was under submission, but before any decision had been filed, Virginia A. Phillips was appointed as a United States District Court Judge for the Central District of California. On January 3, 2000, District Judge Phillips issued an order dismissing Holhs-Arrington’s action with prejudice on statute of limitations grounds. As a district court judge, Judge Phillips had authority to enter a final judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.